Citation Nr: 1807551	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-11 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for painful right groin scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1989 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In the December 2017 Informal Hearing Presentation, the Veteran's representative requested that the AOJ consider any new evidence and provide the Veteran with notice of such evidence and an opportunity to respond.  The AOJ has not considered any of the evidence submitted since the March 2014 statement of the case.  Accordingly, the claim must be remanded for issuance of a supplemental statement of the case. See 38 C.F.R. §§ 19.31, 19.37 (2017).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the St. Louis VA Medical Center from December 2017 to the present, and associate them with the claims file or virtual record.

2. After a review of all of the newly submitted evidence, readjudicate the Veteran's claim.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




